Citation Nr: 1215748	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a ruptured left eardrum, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a chronic gastrointestinal disorder to include a hiatal hernia and gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for chronic hypertension.  

5.  Entitlement to service connection for chronic erectile dysfunction.  

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  

7.  Entitlement to an effective prior to October 3, 2006, for the award of service connection for bilateral hearing loss disability.  

8.  Entitlement to an effective prior to August 30, 2007, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to September 1945.  The Veteran served in the South Pacific during World War II.  He was awarded the Combat Action Ribbon (CAR).  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Portland, Oregon, Regional Office (RO) which, in pertinent part, reopened and granted the Veteran's claim of entitlement to service connection for bilateral hearing loss disability; assigned a 40 percent evaluation for that disability; effectuated the award as of October 3, 2006; established service connection for tinnitus; assigned a 10 percent evaluation for that disability; effectuated the award as of August 30, 2007; denied service connection for PTSD, a hiatal hernia, GERD, hypertension, and erectile dysfunction; and denied a TDIU.  In October 2008, the Veteran submitted a notice of disagreement (NOD) with the denial of service connection for PTSD, a hiatal hernia, GERD, hypertension, and erectile dysfunction and the effective dates for the award of service connection for both bilateral hearing loss disability and tinnitus.  In May 2009, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of service connection for PTSD, a hiatal hernia, GERD, hypertension, and erectile dysfunction.  In July 2009, the Veteran submitted an Appeal to the Board (VA Form 9).  In September 2009, the RO issued a SOC to the Veteran which addressed the issue of an earlier effective date for the award of service connection for bilateral hearing loss disability.  In August 2009, the Veteran submitted a substantive appeal from the denial of an earlier effective date for the award of service connection for bilateral hearing loss disability.  

In September 2009, the RO denied a TDIU.  In October 2009, the Veteran submitted a NOD with the September 2009 rating decision.  In November 2010, the RO issued a SOC to the Veteran which addressed the issue of entitlement to a TDIU.  In December 2010, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of a TDIU.  

In April 2011, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a ruptured left eardrum and denied the claim on the merits.  In May 2011, the Veteran submitted a NOD with the April 2011 rating decision.  In July 2011, the RO issued a SOC to the Veteran which addressed the issue of service connection for a ruptured left eardrum.  In July 2011, the Veteran submitted an Appeal to the Board (VA Form 9).  In March 2012, the Board advanced the Veteran's appeal on the docket on its own motion.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a ruptured left eardrum, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues of service connection for PTSD, a hiatal hernia, and GERD as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD and service connection for a chronic gastrointestinal disorder to include a hiatal hernia and GERD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of whether new and material evidence has been received to reopen the Veteran's claim of service connection for a rupture left eardrum and entitlement to both an earlier effective date for the award of service connection for tinnitus and a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

A January 2008 written statement from the Veteran may be reasonable construed as a claim of clear and unmistakable error in a July 29, 1946, VA rating decision denying service connection for a ruptured left eardrum.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not manifested during active service or at the most recent VA examination of record.  The Veteran's current chronic psychiatric disorder, if any, has not been objectively shown to have originated during active service.  

2.  Service connection is currently in effect for bilateral hearing loss disability and tinnitus.  

3.  A chronic gastrointestinal disorder was not manifested during active service or for many years thereafter.  The Veteran's chronic hiatal hernia and GERD have not been objectively shown to have originated during active service.  

4.  The Veteran's chronic hiatal hernia and GERD have not been objectively shown to be etiologically related to his service-connected disabilities.  

5.  Chronic hypertension was not manifested during active service or for many years thereafter.  The Veteran's chronic hypertension has not been objectively shown to have originated during active service.  

6.  The Veteran's chronic hypertension has not been objectively shown to be etiologically related to his service-connected disabilities.  

7.  Chronic erectile dysfunction was not manifested during active service or for many years thereafter.  The Veteran's chronic erectile dysfunction has not been objectively shown to have originated during active service.  

8.  The Veteran's chronic erectile dysfunction has not been objectively shown to be etiologically related to his service-connected disabilities.  

9.  In May 1993, the RO denied service connection for chronic bilateral hearing loss disability.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 1993.  He did not submit a NOD with the decision.  

10.  The Veteran's application to reopen his claim of entitlement to service connection for hearing loss disability was received by the RO on October 3, 2006.  



CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder to include PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2011).  

2.  A chronic gastrointestinal disorder to include a hiatal hernia and GERD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  

3.  A chronic gastrointestinal disorder to include a hiatal hernia and GERD is not proximately due to or the result of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2011).  

4.  Chronic hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2011).  

5.  Chronic hypertension is not proximately due to or the result of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2011).  

6.  Chronic erectile dysfunction was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  

7.  Chronic erectile dysfunction is not proximately due to or the result of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2011).  

8.  The criteria for an effective date prior to October 3, 2006, for the award of service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In regards to the issues of service connection for a chronic acquired psychiatric disorder, a chronic gastrointestinal disorder, hypertension, and erectile dysfunction and an earlier effective date for the award of service connection for bilateral hearing loss disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  VCAA notices were provided to the Veteran in November 2006, September 2007, January 2008, and April 2008 which informed the Veteran of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The VCAA notices were issued to the Veteran prior to the September 2008 rating decision from which the instant appeal arises.  The Veteran's claims were readjudicated in both the May 2009 and August 2009 SOCs and the August 2009, November 2010, July 2011, and October 2011 supplemental statements of the case (SSOC) issued to the Veteran.  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran was afforded multiple VA examinations for compensation purposes.  The examination reports are of record.  In May 2008 and May 2011, the Veteran was afforded VA PTSD examinations for compensation purposes accompanied by his spouse and/or stepson and conducted by a psychologist and a licensed clinical social worker, respectively.  The May 2011 VA examination report was reviewed and concurred with by a supervising VA psychologist.  

In his October 2008 NOD, the Veteran stated that his VA examination had been conducted by a psychologist.  He advanced that "my C&P exam was inadequate and biased" and requested an evaluation conducted by a psychiatrist.  In a November 2008 written statement, the Veteran clarified that "I am only claiming an inadequate exam for my PTSD."  He again requested "a new C&P with a psychiatrist for this."  In a January 2009 written statement, the Veteran asserted that:

In support of my request for a new PTSD exam, I would like to point out what I feel is a significant discrepancy in the May 2008 exam.  In the paragraph labeled diagnostic assessment, the examiner reports that he reviewed my record and found no evidence of social or occupational functional deficits that might suggest the presence of PTSD.  Please!  There are numerous and consistent issues that are unmistakable markers.  ...  How could these have been discounted had a thorough review been done?  This alone confirms inadequacy in my exam.  

In his July 2009 Appeal to the Board (VA Form 9), the Veteran indicated that the "PTSD exam was inadequate for that reason alone - I could not hear" and "plus, I've had a stroke!"  

A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The report must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  VA medical examinations must be "provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions." Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The Board is entitled to assume the competence of a VA medical examiner.  Any challenge "to the expertise of a VA expert" must set forth the specific reasons why the claimant concludes that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  

While the Veteran has advanced that he could not hear and/or respond adequately to the examiners' questioning due to both his service-connected bilateral hearing loss disability and his cerebrovascular accident residuals, the VA examination reports note the Veteran's impairment and that the Veteran's spouse and/or stepson were allowed to accompany him so as to assist in the evaluations.  The Veteran points to nothing that suggests that the VA examiners were not competent to render an opinion or that the examination reports are deficient.  Indeed, he appears to be simply frustrated that the VA evaluations did not support his claims.  The Board observes that unfavorable findings alone do not render a VA examination inadequate for rating purposes.  

In December 2010, the Veteran requested a hearing before a VA decision review officer (DRO).  The Veteran was scheduled for an April 2011 hearing before a DRO.  In March 2011, the Veteran requested the hearing be rescheduled due to his recent hospitalization.  In May 2011, the Veteran was afforded a DRO conference in lieu of a hearing.  In July 2011, the Veteran clarified that he no longer desired a hearing before a DRO.  

All identified and available VA and private documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claims. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Board now turns to the merits of the Veteran's claims.  


II.  Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed inservice disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for bilateral hearing loss disability and tinnitus.  


A.  Chronic Acquired Psychiatric Disorder

During the pendency of the instant appeal, the Secretary of VA amended the 
provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that: 

  (f)  Posttraumatic stress disorder.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection for posttraumatic stress disorder diagnosed during service or based on the specific type of claimed stressor: 
  (1)  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   
  (2)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (3)  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran asserts that service connection for chronic PTSD is warranted secondary to his combat experiences aboard the U.S.S. Pensacola during World War II.  He advances that the claimed chronic acquired psychiatric disorder has precipitated significant symptoms including multiple divorces and suicide attempts.  

The Veteran's service treatment records make no reference to a chronic acquired psychiatric disorder.  His service personnel records reflect that he participated in combat in the South Pacific Theater of Operations aboard the U.S.S. Pensacola during World War II and was awarded the CAR.  In light of his receipt of the CAR, the Veteran's participation in combat is established.  

An April 1967 written statement from W. Brauer, M.D., notes that the Veteran presented a history of having been aboard the U.S.S. Pensacola for 34 months and having attempted suicide in February 1967 due to ongoing marital discord.  The doctor advanced an impression of a psychotic depressive reaction.  A May 1969 written statement from Dr. Brauer notes that the Veteran had a history of depressed-type schizoaffective schizophrenia and a psychotic depressive reaction.  Dr. Brauer diagnosed the Veteran with an antisocial personality disorder with alcoholism and emotional instability. 

A July 1969 written statement from W. Heywood, M.D., conveys that the Veteran had been hospitalized in February 1967 and March 1967 for a severe depressive reaction and subsequently hospitalized again several days later following a suicide attempt.  The Veteran was diagnosed with a depressive reaction, a suicidal attempt, and "use of alcohol."  

At an August 1969 VA examination for pension purposes, the Veteran was diagnosed with am emotionally unstable personality with a history of alcoholism and antisocial tendencies.  

In his October 2007 claim for service connection, the Veteran acknowledged that he had never sought treatment for PTSD.  In an undated written statement received in December 2007, the Veteran conveyed that his combat-related stressful experiences included having been aboard the U.S.S. Pensacola when the vessel both fired on enemy positions and was struck by enemy fire resulting in the deaths of 126 crewmen's deaths and serving in the honor guard at all burials at sea while aboard ship.  He stated that he was bothered by and thought often about his World War II combat experiences; experienced "a lot of depression;" had attempted suicide twice; and had been married four times and divorced three times.  

At the May 2008 VA psychological examination, the Veteran was reported to have suffered two cerebrovascular accidents and to be unaware of what PTSD was.  The examiner stated that he was unable to "elicit PTSD symptoms" from the Veteran.  No acquired psychiatric disorder was diagnosed.  

In his October 2008 NOD, the Veteran advanced that he had "conceded stressors and significant markers including many marriages, suicide attempts, etc."  In his January 2009 written statement, the Veteran asserted that his history contained "unmistakable markers" of PTSD including numerous marriages; two suicide attempts; post-service alcohol abuse; and a 1969 diagnosis of "schizoaffective schizophrenia, depressed type."  He clarified that:

The Veteran has had nearly 65 years to develop his way to closeout his ghosts from the war.  As a Marine, this Veteran perceives admitting PTSD and its symptoms reveals weakness.  This is why there is a tendency to deny the issues while being examined.

At the May 2011 VA examination for compensation purposes, the Veteran complained of "PTSD relating to his combat experiences during WWII in the South Pacific."  The Veteran's combat-related experiences were noted and acknowledged.  No acquired psychiatric disorder was diagnosed.  The examiner opined that:

In summary, it is this examiner's opinion that this Veteran does not present with PTSD signs and symptoms at this time.  It is also this examiner's opinion that this Veteran does not meet diagnostic criteria for another mental health condition including depression, anxiety, or substance abuse disorders at this time.  ...  Of note, [the Veteran's] wife and step-son report that they believe that [the Veteran] did suffer from PTSD signs and symptoms earlier in his adult life and that this condition greatly affected his functioning and quality of life at that time.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  Initially, the Board acknowledges that the Veteran served honorably during World War II aboard the U.S.S. Pensacola; participated in combat; and was awarded the CAR.  The record does not establish that a chronic acquired psychiatric disorder was manifested during active service or on repeated VA examinations conducted in May 2008 and May 2011.  The claims files are devoid of a diagnosis of chronic PTSD.  While the Veteran was treated for a psychiatric disorder variously diagnosed as a psychotic depressive reaction, depressed-type schizoaffective schizophrenia, an antisocial personality disorder with alcoholism and emotional instability, a depressive reaction, alcohol abuse in the 1960's, no competent medical professional attributed such disability to active service.  

The Veteran advances that service connection must be conceded for chronic PTSD given his significant combat experiences.  The Veteran has not asserted that he has ever been diagnosed with PTSD by a competent medical professional.  Indeed, competent medical professionals have expressly concluded that he exhibits neither a chronic acquired psychiatric disorder nor any PTSD signs or symptoms.  The Veteran's claim for service connection is based solely upon his own lay statements.  Such evidence is not competent to establish a PTSD diagnosis as the presence of the disability is not subject to lay observation and given the absence of any PTSD diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the absence of competent evidence establishing that a chronic acquired psychiatric disorder originated during active service, the Board concludes that service connection is not warranted.  

B.  Chronic Gastrointestinal Disorder

The Veteran asserts that service connection for both a hiatal hernia and GERD is warranted "secondary to PTSD."  The Veteran's service treatment records make no reference to a chronic gastrointestinal disorder.  

In his undated written statement received in December 2007, the Veteran reported that he "suffered with gastrointestinal problems."  

At the May 2011 VA examination for compensation purposes, the Veteran presented a history of GERD of "greater than 38 years."  The Veteran was noted to have sustained multiple cerebrovascular accidents and to be a poor historian.  He was diagnosed with GERD with a hiatal hernia.  The examiner opined that GERD with a hiatal hernia "is less likely than not (less than 50/50 probability) caused by or a result of PTSD" as "per psych[iatric compensation & pension] examination, the Veteran does not carry the diagnosis of PTSD."  

A chronic gastrointestinal disorder was not manifested during active service or for many years thereafter.  The Veteran's chronic hiatal hernia and GERD were initially manifested many years after service separation.  No competent medical professional has advanced either an etiological relationship between active service and the Veteran's chronic gastrointestinal disabilities and/or between the Veteran's service-connected disabilities and the claimed disorders.  

The Veteran advances that his chronic hiatal hernia and GERD are etiologically related to his claimed PTSD.  He does not assert that his chronic gastrointestinal disabilities otherwise originated during active service.  Service connection for a chronic acquired psychiatric disorder to include PTSD has been denied by the Board in the decision above.  In the absence of any evidence that the claimed disorders either originated during active service or secondary to a service-connected disability, the Board finds that service connection for a chronic gastrointestinal disorder to include a hiatal hernia and GERD is not warranted.  

C.  Hypertension

Where a veteran served continuously for ninety days or more during a period of war and cardiovascular-renal disease including hypertension becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

The Veteran asserts that service connection for hypertension is warranted "secondary to PTSD."  The Veteran's service treatment records make no reference to chronic hypertension.  

At an August 1969 VA examination for compensation purposes, the Veteran exhibited a blood pressure reading of 148/106.  Chronic hypertension was not diagnosed at that time.  

In his undated written statement received in December 2007, the Veteran reported that he "suffered high blood pressure."  

At the May 2011 VA examination for compensation purposes, the Veteran presented a history of hypertension of "greater than 38 years."  He was noted to have sustained multiple cerebrovascular accidents and to be a poor historian.  The Veteran was diagnosed with hypertension.  The examiner opined that hypertension "is less likely than not (less than 50/50 probability) caused by or a result of PTSD" as "per psych[iatric] C&P examination, the Veteran does not carry the diagnosis of PTSD."  

Chronic hypertension was not manifested during active service or for many years thereafter.  The Veteran's chronic hypertension was initially manifested many years after service separation.  No competent medical professional has advanced either an etiological relationship between active service and the Veteran's chronic hypertension and/or between the Veteran's service-connected disabilities and the claimed disorder.  

The Veteran advances that his chronic hypertension is etiologically related to his claimed PTSD.  He does not assert that his chronic hypertension originated during active service.  Service connection for a chronic acquired psychiatric disorder to include PTSD has been denied in the decision above.  In the absence of any evidence that the claimed disorder either originated during active service or secondary to a service-connected disability, the Board finds that service connection for chronic hypertension is not warranted.  

D.  Erectile Dysfunction

The Veteran asserts that service connection for erectile dysfunction is warranted "secondary to [hypertension]/PTSD."  The Veteran's service treatment records make no reference to chronic erectile dysfunction.  

In a November 2008 written statement, the Veteran advanced that he experienced erectile dysfunction "due to PTSD caused [hypertension]."  

At the May 2011 VA examination for compensation purposes, the Veteran complained of chronic erectile dysfunction of many years' duration.  He was noted to have sustained multiple cerebrovascular accidents and to be a poor historian.  The Veteran was diagnosed with erectile dysfunction "due to changes of age."  The examiner opined that erectile dysfunction "is less likely than not (less than 50/50 probability) caused by or a result of PTSD" as "per psych[iatric] C&P examination, the Veteran does not carry the diagnosis of PTSD."  

Chronic erectile dysfunction was not manifested during active service or for many years thereafter.  The Veteran's chronic erectile dysfunction was initially manifested many years after service separation.  No competent medical professional has advanced either an etiological relationship between active service and the Veteran's chronic erectile dysfunction and/or between the Veteran's service-connected disabilities and the claimed disorder.  

The Veteran advances that his chronic erectile dysfunction is etiologically related to his chronic hypertension and claimed chronic PTSD.  He does not assert that his chronic erectile dysfunction originated during active service.  Service connection for both a chronic acquired psychiatric disorder to include PTSD and chronic hypertension has been denied in the decision above.  In the absence of any evidence that the claimed disorder either originated during active service or secondary to a service-connected disability, the Board finds that service connection for chronic hypertension is not warranted.  


III.  Earlier Effective Date

A.  Historical Review

In May 1993, the RO denied service connection for chronic bilateral hearing loss disability.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 1993.  He did not submit a NOD with the decision.  

In September 2006, the Veteran submitted an informal application to reopen his claim of entitlement to service connection for hearing loss disability.  The Veteran's application was received by the RO in October 3, 2006.  In September 2008, the RO determined that new and material evidence had been received to reopened the Veteran's claim of entitlement to service connection for hearing loss disability; granted service connection for bilateral hearing loss disability; assigned a 40 percent evaluation for that disability; and effectuated the award as of October 3, 2006, the date of receipt of his reopened claim.  

B.  Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011).  

Title 38 of the Code of Federal Regulations (2011) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).  When an award of service connection is granted upon new and material evidence which is received after the final disallowance of the Veteran's initial claim and which does not encompass service department records, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (2011).  

Any communication or action from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (a person who is not under any legal incapacity such as mental incapacity) may be considered an informal claim indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).  
The Veteran asserts that the appropriate effective date for the award of service connection for bilateral hearing loss disability is the date of receipt of his original 1946 claim for service connection.  In his October 2008 NOD, the Veteran advanced that his hearing loss had only increased in severity since he submitted his original claim for service connection in 1946 and therefore a 1946 effective date was warranted.  In a December 2010 written statement, the Veteran advanced that the effective date for the award of service connection for bilateral hearing loss disability should be the date of receipt of either his initial claim for service connection or his 1993 claim for service connection for a hearing loss disability as he sustained a chronic hearing loss disability during active service.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  In May 1993, the RO denied service connection for chronic bilateral hearing loss disability.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 1993.  He did not submit a NOD with the decision.  Therefore, that decision is final.  Given these facts, the appropriate effective date for the award of service connection for bilateral hearing loss disability is the date of receipt of the Veteran's reopened claim.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(q) (2011).  

Following the May 1993 final rating decision, the first communication of record from the Veteran was a request to reopen his claim for service connection for hearing loss disability.  The Veteran's application to reopen was received by the RO on October 3, 2006.  Thus, the appropriate effective date for the award of service connection for bilateral hearing loss disability is October 3, 2006, the date of receipt of the Veteran's reopened claim.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(q) (2011).  Therefore, an effective date prior to October 3, 2006, for the award of service connection for bilateral hearing loss disability is denied.  



ORDER

Service connection for a chronic acquired psychiatric disorder to include PTSD is denied.  

Service connection for a chronic gastrointestinal disorder to include a hiatal hernia and GERD is denied.  

Service connection for chronic hypertension is denied.  

Service connection for chronic erectile dysfunction is denied 

An effective date prior to October 3, 2006, for the award of service connection for bilateral hearing loss disability is denied.  


REMAND

A January 2008 written statement from the Veteran may be reasonable construed as a claim of clear and unmistakable error in a July 29, 1946, VA rating decision denying service connection for a ruptured left eardrum.  The issue has not been adjudicated by the RO.  The issue of whether the July 29, 1946, VA rating decision denying service connection for a ruptured left eardrum is clearly and unmistakably erroneous is inextricably intertwined with the certified issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a ruptured left eardrum given that the latter claim is postulated upon the finality of the prior rating decisions.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  

The Veteran submitted a timely NOD with the effective date for the award of service connection for tinnitus.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

As entitlement to a TDIU is based upon an accurate assessment of the Veteran's service-connected disability, the issue should be readjudicated following completion of the requested additional action.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether July 29, 1946, VA rating decision denying service connection for a ruptured left eardrum was clearly and unmistakably erroneous.  The Veteran and his accredited representative should be informed in writing of the resulting decision and her associated appellate rights.  The issue is not on appeal unless there is a NOD and a substantive appeal as to the issue.  

2.  Issue a SOC to the Veteran which addresses the issue of the Veteran's entitlement to an effective date prior to August 30, 2007, for the award of service connection for tinnitus.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  
4.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


